

 
 
 


 
Exhibit 10.1

SOVRAN SELF STORAGE, INC.
 
2015 AWARD AND OPTION PLAN
 
1.          PURPOSE
 
          The purposes of this Plan are to advance the interests of the Company
and its stockholders, by providing a long-term incentive compensation program
that will be an incentive to the Key Employees of the Company and its
Subsidiaries whose contributions are important to the continued success of the
Company and its Subsidiaries, and by enhancing their ability to attract and
retain in their employ highly qualified persons for the successful conduct of
their businesses. This Plan shall be interpreted to the extent practicable so as
to avoid causing any amount payable to any Participant hereunder to be
includable in the Participant’s gross income under Code Section 409A(a)(1).
 
2.          DEFINITIONS
 
                    (a)          “Acceleration Date” means (i) in the event of a
Change in Ownership, the date on which such change occurs, or (ii) with respect
to a Participant who is eligible for treatment under Paragraph 21 hereof on
account of the Participant’s Separation from Service following a Change in
Control, the date on which such Separation from Service occurs.
 
                    (b)          “Award” means any Stock Option, Restricted
Stock, or Performance-Based Award awarded to a Participant under this Plan.
 
                    (c)          “Award Notice” means a written notice from the
Company to a Participant that sets forth the terms and conditions of an Award in
addition to those established by this Plan and by the Committee’s exercise of
its administrative powers.
 
                    (d)          “Board” means the Board of Directors of the
Company.
 
                    (e)          “Cause” has the meaning set forth in a
Participant’s written employment agreement with the Company or any Subsidiary
and if no such employment agreement exists, “Cause” means (i) the willful and
continued failure by a Participant to substantially perform his/her duties after
written notice specifically identifying the lack of substantial performance is
delivered to the Participant or (ii) the willful engaging by a Participant in
conduct which is materially and demonstrably injurious to the Company or a
Subsidiary.
 
                    (f)          A “Change in Control” shall be deemed to have
occurred at such time as:
 
                              (i)          any “person” within the meaning of
Section 14(d) of the Exchange Act, other than the Company, a Subsidiary, or any
employee benefit plan or plans sponsored by the Company or any Subsidiary, is or
has become the “beneficial owner”, as defined in Rule 13d-3 under the Exchange
Act, directly or indirectly, of 20% or more of the combined voting power of the
outstanding securities of the Company ordinarily having the right to vote at the
election of directors, or
 

 
 
 


 
 

--------------------------------------------------------------------------------

 
SOVRAN SELF STORAGE, INC.
2015 AWARD AND OPTION PLAN
Page  2

 



 
                              (ii)          approval by the stockholders of the
Company of (a) any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation or pursuant to which shares of
stock of the Company would be converted into cash, securities or other property,
other than a consolidation or merger of the Company in which the common
stockholders of the Company immediately prior to the consolidation or merger
have substantially the same proportionate ownership of common stock of the
surviving corporation immediately after the consolidation or merger as
immediately before, or (b) any consolidation or merger in which the Company is
the continuing or surviving corporation but in which the common stockholders of
the Company immediately prior to the consolidation or merger do not hold at
least a majority of the outstanding common stock of the continuing or surviving
corporation (except where such holders of common stock hold at least a majority
of the common stock of the corporation which owns all of the common stock of the
Company), or (c) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
the Company, or
 
                              (iii)          individuals who constitute the
Board on May 21, 2015 (the “Incumbent Board”) have ceased for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to May 21, 2015 whose election, or nomination for election
by the Company’s stockholders, was approved by a vote of at least three-quarters
(3/4) of the directors comprising the Incumbent Board (either by specific vote
or by approval of the proxy statement of the Company in which such person is
named as nominee for director without objection to such nomination) shall be,
for purposes of this Plan, considered as though such person were a member of the
Incumbent Board.
 
                    (g)          “Change in Control Price” means, in respect of
a Change in Control, the highest closing price per share paid for the purchase
of Common Stock on the New York Stock Exchange (“NYSE”) or, if the Common Stock
is not then listed on the NYSE, on the principal public trading market for the
Common Stock during the ninety (90) day period ending on the date the Change in
Control occurs, and in respect of a Change in Ownership, the highest closing
price per share paid for the purchase of Common Stock on the NYSE or, if the
Common Stock is not then listed on the NYSE, on the principal public trading
market for the Common Stock during the ninety (90) day period ending on the date
the Change in Ownership occurs.
 
                    (h)          “Change in Ownership” means a change that
results directly or indirectly in the Company’s Common Stock ceasing to be
actively traded on a national securities exchange or the National Association of
Securities Dealers Automated Quotation System.
 
                    (i)          “Code” means the Internal Revenue Code of 1986,
as amended from time to time.
 
                    (j)          “Committee” means the Compensation Committee of
the Board, or such other committee designated by the Board, authorized to
administer this Plan. The Committee shall consist of not less than three
members, each of whom shall be “disinterested” as defined by Rule 16b-3 under
the Exchange Act as amended from time to time.
 



 
 

--------------------------------------------------------------------------------

 
SOVRAN SELF STORAGE, INC.
2015 AWARD AND OPTION PLAN
Page  3


 



 
                    (k)          “Common Stock” means the common stock, $0.01
par value, of the Company.
 
                    (l)          “Company” means Sovran Self Storage, Inc., a
Maryland corporation, and with respect to the Company’s obligations under
Paragraph 21, any successor thereto.
 
                    (m)          “Covered Employee” means a Participant who is a
“covered employee” within the meaning of Code Section 162(m)(3).
 
                    (n)          “Exchange Act” means the Securities Exchange
Act of 1934, as amended from time to time.
 
                    (o)          “Fair Market Value” on any date means the
average of the high and low sales prices of a share of Common Stock as reflected
in the report of consolidated trading of NYSE listed securities (or, if the
Common Stock is not then listed on the NYSE, the principal public trading market
for such shares) for that date (or if no shares of Common Stock were traded on
the NYSE or such other principal public trading market on that date, the next
preceding date that shares of Common Stock were so traded); provided, however,
that if no shares of Common Stock have been publicly traded for more than ten
(10) days immediately preceding such date, then the Fair Market Value of a share
of Common Stock shall be determined by the Committee in such manner as it may
deem appropriate provided that such determination shall satisfy the requirements
of Treas. Reg. §1.409A-1(b)(5) so as to ensure that any Stock Option granted
hereunder is not subject to Code Section 409A.
 
                    (p)          “Good Reason” shall have the meaning set forth
in the Participant’s written employment agreement with the Company or any
Subsidiary and if no such employment agreement exists, “Good Reason” means the
Participant’s resignation from all positions held with the Company and its
Subsidiary, if without the Participant’s written consent there is:
 
                              (i)          a material change of the
Participant’s authority, duties or responsibilities, including the assignment to
the Participant of duties and responsibilities inconsistent with his/her
positions, or
 
                              (ii)          an assignment or reassignment of the
Participant without the Participant’s consent, to another place of employment
more than 50 miles from the Participant’s current place of employment, or
 
                              (iii)          a material reduction in the
Participant’s base salary; provided, however, that a material reduction in the
Participant's base salary pursuant to a salary reduction program affecting all
or substantially all of the employees of the Company or a Subsidiary and that
does not adversely affect Participant to a greater extent than other similarly
situated employees shall not constitute Good Reason,
 
 

 
 


 
 

--------------------------------------------------------------------------------

 
SOVRAN SELF STORAGE, INC.
2015 AWARD AND OPTION PLAN
Page 4


 



 
provided, in each case, that the Participant shall specify the event relied upon
for such determination by written notice to the Board at any time not later than
30 days after the first
occurrence of such event and the Board shall not have remedied the matter within
30 days following delivery of such written notice to the Board.
 
                    (q)          “Key Employee” means an officer or other
employee of the Company or a Subsidiary as determined by the Committee.
 
                    (r)          “Participant” means any Key Employee granted an
Award by the Committee under this Plan.
 
                    (s)          “Performance-Based Awards” means any award,
including a cash award, granted under Paragraph 10 hereof.
 
                    (t)          “Performance-Based Compensation” means
compensation under an Award that is intended to satisfy the requirements of Code
Section 162(m) for “qualified performance-based compensation” paid to Covered
Employees. Notwithstanding the foregoing, nothing in this Plan will be construed
to mean that an Award that does not satisfy the requirements for “qualified
performance-based compensation” within the meaning of and pursuant to Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including the purposes of Code Section 409A.
 
                    (u)          “Performance Period” means the period of at
least twelve (12) consecutive calendar months during which the performance goals
set forth in an Award Notice must be met to determine the degree of payout
and/or vesting with respect to any Performance-Based Awards.
 
                    (v)          “Plan” means this Sovran Self Storage, Inc.
2015 Award and Option Plan.
 
                    (w)          “Prior Plan” means the Sovran Self
Storage, Inc. 2005 Award and Option Plan, as amended.
 
                    (x)          “Restricted Stock” means an award of shares of
Company Common Stock subject to restrictions, pursuant to Paragraph 9 hereof.
 
                    (y)          “Separation from Service” has the meaning
provided at Regulation §1.409A-1(h).
 
                    (z)          “Share Limit” means (i) 600,000 less (ii) the
aggregate number of shares of Common Stock awarded under the Prior Plan
(including awards of Restricted Awards and Stock Options as defined under the
Prior Plan) after December 31, 2014.
 
                    (aa)          “Stock Option” means an option to purchase
Company Common Stock that is awarded to a Participant in accordance with
Paragraph 8 hereof.
 
                    (bb)          “Subsidiary” means a corporation, partnership,
limited liability company or other business entity in which the Company directly
or indirectly has an ownership interest of 50 percent or more.
 



 
 

--------------------------------------------------------------------------------

 
SOVRAN SELF STORAGE, INC.
2015 AWARD AND OPTION PLAN
Page  5


 



 
3.          ADMINISTRATION
 
          This Plan shall be administered by the Committee. The Committee shall
have the authority to: (a) interpret this Plan; (b) establish such rules and
regulations as it deems necessary for the proper administration of this Plan;
(c) select Key Employees to receive Awards under this Plan; (d) determine and
modify the form of Stock Options awarded under this Plan, whether non-qualified
or incentive stock options, the number of Stock Options awarded to any Key
Employee, and all the terms and conditions of Stock Options awarded under this
Plan, including the time and conditions of exercise or vesting; (e) determine
and modify the number of shares of Restricted Stock awarded to any Key Employee,
and all the terms and conditions of Restricted Stock awarded under this Plan,
including the applicable restrictions thereon and restriction period therefor;
(f) determine the number of shares of Company Common Stock and/or initial value
to be subject to a Performance-Based Award, including the performance
conditions, performance goals, and Performance Period; (g) grant waivers of Plan
terms and conditions, provided that such waivers are not inconsistent with
Section 16 of the Exchange Act and the rules promulgated thereunder;
(h) accelerate the vesting of any Stock Option or lapse of restrictions on any
shares of Restricted Stock when any such action would be in the best interests
of the Company; and (i) take any and all other action it deems advisable for the
proper administration of this Plan. All determinations of the Committee shall be
made by a majority of its members, and its determinations shall be final,
binding and conclusive. The Committee, in its discretion, may delegate its
authority and duties under this Plan to the Chief Executive Officer or to other
senior officers of the Company under such conditions as the Committee may
establish; provided, however, that to the extent required by Paragraph 17 and
notwithstanding any other provision of this Plan or an Award Notice only the
Committee may make Awards and render other decisions as to the timing, vesting,
performance metrics, pricing and amount of Awards to Participants who are
subject to Section 16 of the Exchange Act.
 
4.          ELIGIBILITY
 
          Any Key Employee is eligible to become a Participant in this Plan.
 
5.          SHARES AVAILABLE
 
          The maximum number of shares of Common Stock which shall be available
for Awards under this Plan during its term shall not exceed the Share Limit and
the maximum number of shares of Common Stock with respect to which Awards may be
granted to any individual Key Employee during any calendar year shall not exceed
50,000; all subject to adjustment as provided in Paragraph 13. Any shares of
Common Stock related to Awards which terminate by expiration, forfeiture,
cancellation or otherwise without the issuance of such shares, are settled in
cash in lieu of Common Stock, shall be available again for award under this
Plan. Notwithstanding anything to the contrary contained herein, the following
shares of Common Stock shall not be added back to the Share Limit and will not
be available for future grants of Awards: (i) shares of Common Stock tendered by
a Participant or withheld by the Company in payment of the exercise price of a
Stock Option; (ii) shares of Common Stock tendered by the Participant or
withheld by the Company to satisfy any tax withholding obligation with respect
to
 



 
 

--------------------------------------------------------------------------------

 
SOVRAN SELF STORAGE, INC.
2015 AWARD AND OPTION PLAN
Page 6


 



 
an Award; and (iii) shares of Common Stock purchased on the open market with the
cash proceeds from the exercise of Stock Options. The shares of Common Stock
available for issuance under this Plan may be authorized and unissued shares or
treasury shares.
 
6.          TERM
 
          This Plan shall become effective as of May 21, 2015 upon approval of
this Plan by the Company’s stockholders. Awards will not be made pursuant to
this Plan after May 20, 2025.
 
7.          PARTICIPATION
 
          The Committee shall select Participants, determine the type of Awards
to be awarded, and establish in the related Award Notices, the applicable terms
and conditions of the Awards in addition to those set forth in this Plan, and
any administrative rules issued by the Committee.
 
8.          STOCK OPTIONS
 
                    (a)          General.  Stock Options may be awarded to any
Key Employee. These Stock Options may be incentive stock options within the
meaning of Section 422 of the Code or non-qualified stock options (i.e., stock
options which are not incentive stock options), or a combination of both. For
the purpose of determining the exercise price of a Stock Option, the date of
grant of a Stock Option will be the date on which the Committee completes the
action necessary to award the option provided that notice of the option is given
to the Key Employee within a reasonable time thereafter.
 
                    (b)          Terms and Conditions of Stock Options.  A Stock
Option shall be exercisable in whole or in such installments and at such times
or upon the achievement of such performance goals as may be determined by the
Committee. Any Stock Option shall have a minimum vesting period of at least one
(1) year of continued employment.  The price at which Common Stock may be
purchased upon exercise of a Stock Option (the “exercise price”) shall be
established by the Committee, but such exercise price shall not be less than the
Fair Market Value of the Common Stock on the date of grant of the Stock Option.
An Award Notice evidencing a Stock Option may, in the discretion of the
Committee, provide that a Participant who pays the option price of a Stock
Option by an exchange of shares of Common Stock previously owned by the
Participant shall automatically be issued a new stock option to purchase
additional shares of Common Stock equal to the number of shares of Common Stock
so exchanged. Such new stock option shall have an exercise price equal to the
Fair Market Value of the Common Stock on the date such new stock option is
issued, which shall be the date on which the shares of Common Stock used to pay
the exercise price are delivered to the Company, and shall be subject to such
other terms and conditions as the Committee deems appropriate.
 
                    (c)          Restrictions Relating to Incentive Stock
Options.  Stock Options awarded in the form of incentive stock options shall, in
addition to being subject to all applicable terms and conditions established by
the Committee, comply with Section 422 of the Code. Accordingly, the aggregate
Fair Market Value (determined at the time the option was granted) of the Common
Stock with respect to which incentive stock options are exercisable for the
first
 



 
 

--------------------------------------------------------------------------------

 
SOVRAN SELF STORAGE, INC.
2015 AWARD AND OPTION PLAN
Page  7


 



 
time by a Participant during any calendar year (under this Plan or any other
plan of the Company or any of its Subsidiaries) shall not exceed $100,000 (or
such other limit as may be required by the Code). Also, each incentive stock
option shall expire not later than ten years from its date of award. The number
of shares of Common Stock that shall be available for incentive stock options
awarded under this Plan is 250,000.
 
                    (d)          Exercise of Stock Options
 
                              (i)          A Stock Option may be exercised in
whole or in part from time to time during the option period (or, if determined
by the Committee, in specified installments during the option period) by giving
written notice (or by such other methods of notice as the Committee designates)
of exercise to the Company (or a representative designated by the Company for
that purpose) specifying the number of shares to be purchased, such notice to be
accompanied by payment in full of the purchase price and applicable tax
withholding (as provided in Paragraph 14).
 
                              (ii)          Upon exercise, the exercise price of
a Stock Option may be paid in cash, or, if permitted by the Committee, in its
sole discretion, shares of Common Stock or a combination of cash and shares of
Common Stock, or such other consideration as the Committee may deem appropriate.
The Committee may establish appropriate methods for accepting Common Stock as
consideration for the exercise of a Stock Option, and may impose such conditions
as it deems appropriate on the use of such Common Stock to exercise a Stock
Option. If the Committee, in its sole discretion, permits the use of shares of
Common Stock as consideration for the exercise of a Stock Option, such shares
shall be valued at Fair Market Value on the date of exercise.
 
9.           RESTRICTED STOCK
 
                    (a)          General.  Shares of Restricted Stock may be
awarded to any Key Employee and shall be awarded in such amounts and at such
times during the term of this Plan as the Committee shall determine.
 
                    (b)          Restrictions on Restricted Stock.  Restricted
Stock shall be subject to such terms and conditions as the Committee deems
appropriate including, but not by way of limitation, restrictions on
transferability and continued employment.  Any Restricted Stock Award shall have
a minimum vesting period of at least one (1) year of continued employment.  The
Committee may modify or accelerate the delivery of shares of Restricted Stock
under such circumstances as it deems appropriate.
 
                    (c)          Rights as Stockholders.  During the period in
which any shares of Restricted Stock are subject to the restrictions imposed
under Paragraph 9(b) hereof, the Committee may, in its discretion, grant to the
Participant to whom shares of Restricted Stock have been awarded all or any of
the rights of a stockholder with respect to such shares, including, but not by
way of limitation, the right to vote such shares and to receive dividends.
Except as otherwise provided in this Plan, in the absence of any explicit action
by the Committee, the Participant to whom shares of Restricted Stock have been
awarded shall have the rights of a stockholder with respect to such shares of
Restricted Stock.
 



 
 

--------------------------------------------------------------------------------

 
SOVRAN SELF STORAGE, INC.
2015 AWARD AND OPTION PLAN
Page 8


 



                    (d)          Evidence of Restricted Stock Award.  Any shares
of Restricted Stock granted under this Plan may be evidenced in such manner as
the Committee deems appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates.
 
10.           PERFORMANCE- BASED AWARDS
 
                    (a)          Grant of Performance-Based Awards.  The
Committee, at any time and from time to time, may grant Performance-Based Awards
to a Key Employee in such amounts and upon such terms as the Committee will
determine.
 
                    (b)          Value of Performance-Based Awards.  Each
Performance-Based Award will have an actual or target number of shares of Common
Stock or initial value that is established by the Committee at the time of
grant. The Committee will set performance goals in its discretion that,
depending on the extent to which they are achieved, will determine the value
and/or the number of shares of Common Stock subject to a Performance-Based Award
that will be paid out to the Participant.  The maximum number of shares of
Common Stock subject to a Performance- Based Award shall be subject to the
limitations set forth in Paragraph 5 and the maximum amount that may be paid as
a cash-settled Performance-Based Award to any individual Key Employee in any
calendar year will be $2,000,000.
 
                    (c)          Earning Performance-Based Awards.  Subject to
the terms of this Plan, in particular Paragraph 10(f)(iii), after the applicable
Performance Period has ended, the Participant will be entitled to receive a
payout on his or her Performance-Based Award to the extent that the performance
measures set forth in the Award Notice have been achieved.
 
                    (d)          Form and Timing of Payment of Performance-Based
Awards.  Payment of earned Performance-Based Awards will be made in the manner
described in the applicable Award Notice as determined by the Committee. Subject
to the terms of this Plan, the Committee, in its sole discretion, may pay earned
Performance-Based Awards in the form of cash or shares of Common Stock (or a
combination thereof) equal to the value of such earned Performance-Based Awards
and will pay the Performance Based-Awards that have been earned at the close of
the applicable Performance Period, or as soon as reasonably practicable after
the Committee has certified in writing that the performance goal or goals
relating to the Performance-Based Awards have been achieved, provided that,
unless specifically provided in the Award Notice for such Awards, such payment
will occur no later than the 15th day of the third month following the end of
the calendar year in which such Performance Period ends. Any shares of Common
Stock paid out under such Performance-Based Awards may be granted subject to any
restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Performance-Based Awards
will be set forth in the Award Notice.
 
 



 
 

--------------------------------------------------------------------------------

 
SOVRAN SELF STORAGE, INC.
2015 AWARD AND OPTION PLAN
Page 9


 

                    (e)          Performance Conditions.  The right of a
Participant to exercise or receive a grant or settlement of any
Performance-Based Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions. If and to the extent
required under Code Section 162(m), any power or authority relating to an Award
intended to qualify under Code Section 162(m) will be exercised by the Committee
and not by the Board.
 
                    (f)          Performance-Based Awards Granted to Designated
Covered Employees.  If and to the extent that the Committee determines that a
Performance-Based Award to be granted to a Covered Employee should constitute
“qualified performance-based compensation” for purposes of Code Section 162(m),
the grant, exercise and/or settlement of such Award will be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Paragraph 10(f).
 
                              (i)          Performance Goals Generally.  The
performance goals for Performance-Based Awards will consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Paragraph 10(f)(i).  Performance goals will be objective and will otherwise meet
the requirements of Code Section 162(m), including the requirement that the
level or levels of performance targeted by the Committee result in the
achievement of performance goals being “substantially uncertain.” The Committee
may determine that such Awards will be granted, exercised and/or settled upon
achievement of any single performance goal or of two or more performance goals.
Performance goals may differ for Awards granted to any one Participant or to
different Participants.
 
                              (ii)          Timing For Establishing Performance
Goals.  Performance goals for any Performance-Based Award will be established
not later than the earlier of (a) 90 days after the beginning of any Performance
Period applicable to such Award, and (b) the date on which 25% of any
Performance Period applicable to such Award has expired, or at such other date
as may be required or permitted for compensation payable to a Covered Employee
to constitute Performance-Based Compensation.
 
                              (iii)          Payment of Awards; Other
Terms.  Payment of Performance-Based Awards will be in cash, Shares, or other
Awards, including an Award that is subject to additional Service-based vesting,
as determined in the sole discretion of the Committee. The Committee may, in its
sole discretion, reduce the amount of a payment otherwise to be made in
connection with such Awards. The Committee will specify the circumstances in
which such Performance-Based Awards will be paid or forfeited in the event of
Separation from Service by the Participant prior to the end of a Performance
Period or settlement of such Performance-Based Awards. In the event payment of
the Performance-Based Award is made in the form of another Award subject to
service-based vesting, the Committee will specify the circumstances in which the
payment Award will be paid or forfeited in the event of a Separation from
Service.  No payment or settlement of any Award shall be made unless the
Committee has certified in writing that the performance goal or goals relating
to the Award have been achieved.

 

--------------------------------------------------------------------------------

 
SOVRAN SELF STORAGE, INC.
2015 AWARD AND OPTION PLAN
Page 10


 
 
                              (iv)          Performance Measures.  The
performance goals upon which the payment or vesting of a Performance-Based Award
to a Covered Employee that is intended to qualify as Performance-Based
Compensation may be conditioned will be limited to the following performance
measures, with or without adjustment:



   
(1)
net earnings or net income;
           
(2)
earnings per share;
           
(3)
share price, including growth measures and total shareholder return;
           
(4)
earnings before interest and taxes;
           
(5)
earnings before interest, taxes, depreciation and/or amortization;
           
(6)
earnings before interest, taxes, depreciation and/or amortization as adjusted to
exclude any one or more of the following: equity-based compensation expense;
income from discontinued operations; gain on cancellation of debt; debt
extinguishment and related costs; restructuring, separation and/or integration
charges and costs; reorganization and/or recapitalization charges and costs;
impairment charges; gain or loss related to investments; sales and use tax
settlement; and gain on non-monetary transactions;
           
(7)
cash flow;
           
(8)
funds from operations (FFO);
           
(9)
funds from operations (FFO) per share;
           
(10)
funds from operations (FFO) as adjusted to exclude any one or more of the
following: equity-based compensation expense; income from discontinued
operations; gain on cancellation of debt; debt extinguishment and related costs;
restructuring, separation and/or integration charges and costs; reorganization
and/or recapitalization charges and costs; impairment charges; gain or loss
related to investments; sales and use tax settlement; and gain on non-monetary
transactions; or
           
(11)
any combination of the foregoing business criteria.



          Performance under any of the foregoing performance measures (a) may be
used to measure the performance of (i) the Company and its Subsidiaries and
other affiliates as a whole, (ii) the Company, any Subsidiary, and/or any other
affiliate or any combination thereof, or (iii) any one or more business units of
the Company, any Subsidiary, and/or any other affiliate, as the Committee, in
its sole discretion, deems appropriate and (b) may be compared to the
performance of one or more other companies or one or more published or special
indices designated or approved by the Committee for such comparison, as the
Committee, in its sole discretion, deems appropriate. In addition, the
Committee, in its sole discretion, may select performance under the performance
measure specified in clause (3) above for comparison to performance under one or
more stock market indices designated or approved by the Committee. The Committee
also will have the authority to provide for accelerated vesting of any
Performance-Based Award based on the achievement of performance goals pursuant
to the performance measures specified in this Paragraph 10.
 
                              (v)          Evaluation of Performance.  The
Committee may provide in any Performance-Based Award that any evaluation of
performance may include or exclude any of the following events that occur during
a Performance Period: (1) asset write-downs; (2) litigation or claims, judgments
or settlements; (3) the effect of changes in tax laws, accounting principles or
other laws or provisions affecting reported results; (4) any reorganization or
restructuring events or programs; (5) extraordinary, non-core, non-operating or
non-recurring items; and (6) acquisitions or divestitures. To the extent such
inclusions or exclusions affect Awards to Covered Employees that are intended to
qualify as Performance-Based Compensation, such inclusions or exclusions will be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.
 
                              (vi)          Adjustment of Performance-Based
Compensation.  The Committee will have the sole discretion to adjust Awards that
are intended to qualify as Performance-Based Compensation, either on a formula
or discretionary basis, or on any combination thereof, as the Committee
determines consistent with the requirements of Code Section 162(m) for
deductibility.
 
                              (vii)          Committee Discretion.  In the event
that applicable laws change to permit Committee discretion to alter the
governing performance measures without obtaining shareholder approval of such
changes, the Committee will have sole discretion to make such changes without
obtaining shareholder approval, provided that the exercise of such discretion
will not be inconsistent with the requirements of Code Section 162(m). In
addition, in the event that the Committee determines that it is advisable to
grant Awards that will not qualify as Performance-Based Compensation, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m) and base vesting on performance measures other than those set
forth in Paragraph 10(f)(iv).
 
                    (g)          Performance-Based Awards Granted to Designated
Covered Employees.  It is the intent of the Company that Performance-Based
Awards under Paragraph 10(f) granted to persons who are designated by the
Committee as likely to be Covered Employees within the meaning of Code
Section 162(m) and the regulations promulgated thereunder will, if so designated
by the Committee, constitute “qualified performance-based compensation” within
the meaning of Code Section 162(m). Accordingly, the terms of Paragraph 10(f),
including the definitions of Covered Employee and other terms used therein, will
be interpreted in a manner consistent with Code Section 162(m). If any provision
of this Plan or any agreement relating to any such Performance-Based Award does
not comply or is inconsistent with the requirements of Code Section 162(m), such
provision will be construed or deemed amended to the extent necessary to conform
to such requirements.
 
11.          TERMINATION OF EMPLOYMENT
 
          Subject to Paragraph 15, if a Participant’s employment with the
Company or a Subsidiary terminates for a reason other than death, disability,
retirement or an approved reason, all the Participant’s unexercised Stock
Options, shares of Restricted Stock then subject to restrictions and
Performance-Based Awards shall be canceled or forfeited as the case may be,
unless the Participant’s Award Notice provides otherwise.  The Committee shall
have the authority to promulgate rules and regulations to (i) determine what
events constitute disability, retirement, or termination for an approved reason
for purposes of this Plan, and (ii) determine the treatment of a Participant
under this Plan in the event of his/her death, disability, retirement, or
termination for an approved reason.
 
12.          NONASSIGNABILITY
 
          Except as otherwise provided by the Committee, in its sole discretion,
in the Award Notice, no Stock Option, share of Restricted Stock (that remains
subject to restriction) or Performance-Based Award under this Plan shall be
subject in any manner to alienation, anticipation, sale, transfer (except by
will or the laws of descent and distribution), assignment, pledge, or
encumbrance and a Participant’s Stock Options shall be exercisable during the
Participant’s lifetime only by him.
 
13.          ADJUSTMENT OF SHARES AVAILABLE
 
                    (a)          Changes in Stock.  In the event of changes in
the Common Stock by reason of a Common Stock dividend or stock split-up or
combination, appropriate adjustment shall be made by the Committee in the
aggregate number of shares available under this Plan, the number of shares with
respect to which Awards may be granted to any individual Key Employee during any
calendar year, and the number of shares subject to an outstanding Award,
without, in the case of Stock Options, change in the aggregate purchase price to
be paid therefor. Such proper adjustment as may be deemed equitable may be made
by the Committee in its discretion to give effect to any other change affecting
the Common Stock.
 
                    (b)          Changes in Capitalization.  In case of a merger
or consolidation of the Company with another corporation, a reorganization of
the Company, a reclassification of the Common Stock of the Company, a spin-off
of a significant asset, or other changes in the capitalization of the Company,
appropriate provision shall be made for the protection and continuation of any
outstanding Awards by either (i) the substitution, on an equitable basis, of
appropriate stock, stock options or other securities or other consideration,
including cash, to which holders of Common Stock of the Company will be entitled
pursuant to such transaction or succession of transactions, or (ii) by
appropriate adjustment in the number of shares issuable pursuant to this Plan,
the number of shares covered by outstanding Awards and the option price of
outstanding Stock Options, as deemed appropriate by the Committee.
 
                    (c)          Limitation of Committee Discretion.  Any
adjustment of a Stock Option pursuant to this Paragraph 13 shall be done in such
manner as shall not cause the Stock Option to become subject to Code
Section 409A.
 
14.          TAX WITHHOLDING
 
                    (a)          Payment by Participant.  Each Participant shall
pay to the Company an amount sufficient to satisfy all Federal, state and local
withholding tax requirements, no later than the date as of which the Company or
any Subsidiary is required by law to withhold any Federal, state, or local taxes
of any kind with respect to amounts includable in the Participant’s gross income
for Federal income tax purposes with respect to any Award pursuant to this Plan.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant.
 
                    (b)          Payment in Stock.  A Participant may elect to
have the applicable statutory minimum Federal, state and local tax withholding
obligation satisfied, in whole or in part, by (i) authorizing the Company to
withhold from shares of Common Stock to be issued pursuant to this Plan a number
of shares with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the applicable statutory minimum Federal, state and
local withholding tax amount due, or (ii) transferring to the Company shares of
Common Stock owned by the Participant with an aggregate Fair Market Value (as of
the date the withholding is effected) that would satisfy the applicable
statutory minimum Federal, state and local withholding tax amount due. For
purposes of this Paragraph 14(b), in no event may the Participant require the
Company to, and the Company shall not, withhold taxes in excess of any
applicable statutory minimum amount. With respect to any Participant who is
subject to Section 16 of the Exchange Act, the following additional restrictions
shall apply:
 
                              (i)          the Company (1) shall have been
subject to the reporting requirements of Paragraph 13(a) of the Exchange Act for
at least a year prior to the election and shall have filed all reports and
statements required to be filed pursuant to that Section for that year, and
(2) shall have issued on a regular basis public releases of quarterly and annual
summary statements of sales and earnings;
 
                              (ii)          the election to satisfy tax
withholding obligations relating to an Award in the manner permitted by this
Paragraph 14(b) shall be made either (1) within the trading window set forth in
the Company’s applicable policies on securities trading, or (2) at least six
months prior to the date as of which the receipt of such an award first becomes
a taxable event for Federal income tax purposes;
 
                              (iii)          such election shall be irrevocable;
 
                              (iv)          such election shall be subject to
the consent or disapproval of the Committee; and
 
                              (v)          the Common Stock withheld to satisfy
tax withholding must pertain to an Award which has been held by the Participant
for at least six months from the date of grant of such award.
 
15.          NONCOMPETITION AND CLAWBACK PROVISION
 
                    (a)          The Committee may provide in any Award Notice
that the Participant shall forfeit all his/her unexercised Stock Options, shares
of Restricted Stock and Performance-Based Awards  if, (i) in the opinion of the
Committee, the Participant, without the written consent of the Company, engages
directly or indirectly in any manner or capacity as principal, agent, partner,
officer, director, employee, owner, promoter, or otherwise, in any business or
activity competitive with the business conducted by the Company or any
Subsidiary; or (ii) the Participant performs any act or engages in any activity
which in the opinion of the Committee is inimical to the best interests of the
Company.
 
                    (b)          All Awards (including any proceeds, gains or
other economic benefit actually or constructively received by a Participant upon
any receipt or exercise of any Award or upon the receipt or resale of any shares
of Common Stock underlying the Award) shall be subject to the applicable
provisions of any clawback policy implemented by the Company, whether
implemented prior to or after the grant of such Award, including without
limitation, any clawback policy adopted to comply with the requirements of
applicable law, including without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and any rules or regulations promulgated thereunder,
to the extent set forth in such clawback policy and/or in the applicable Award
Notice.
 
16.          DIVIDENDS
 
          Except as otherwise provided in the Award Notice, a Participant who is
granted shares of Restricted Stock shall be entitled to receive dividends paid
on such shares of Restricted Stock at the times and in the amounts as apply to
shareholders generally.
 
          The Committee may determine in its discretion that the Participant
will not receive dividends on Restricted Stock, or will receive such dividends
only if and when the restrictions on the Restricted Stock lapse, but any such
determination must be set forth in the Award Notice.
 
17.          AMENDMENTS OF AWARDS
 
          The Committee may at any time unilaterally amend the Award Notice for
any unexercised Stock Option,  any share of Restricted Stock then subject to
restrictions and any Performance-Based Award to the extent it deems appropriate;
provided, however, that any such amendment which is adverse to a Participant
shall require the Participant’s consent.
 
18.          REGULATORY APPROVALS AND LISTINGS
 
          Notwithstanding anything contained in this Plan to the contrary, the
Company shall have no obligation to issue or deliver certificates of Common
Stock upon the exercise of any Stock Option, award of Restricted Stock, or grant
of a Performance-Based Award prior to (a) the obtaining of any approval from any
governmental agency which the Company shall, in its sole discretion, determine
to be necessary or advisable, (b) the admission of such shares to listing on the
stock exchange on which the Common Stock may be listed, and (c) the completion
of any registration or other qualification of said shares under any state or
federal law or ruling of any governmental body which the Company shall, in its
sole discretion, determine to be necessary or advisable.
 
19.          NO RIGHT TO CONTINUED EMPLOYMENT OR AWARDS
 
          Participation in this Plan shall not give any Participant any right to
remain in the employ of the Company or any Subsidiary. The Company or, in the
case of employment with a Subsidiary, the Subsidiary, reserves the right to
terminate any Participant at any time. Further, the adoption of this Plan shall
not be deemed to give any person any right to be selected as a Participant or to
be granted any Award.
 
20.          AMENDMENT
 
          The Board may suspend or terminate this Plan at any time. In addition,
the Board may, from time to time, amend this Plan in any manner, but may not
without stockholder approval adopt any amendment which (a) would materially
increase the benefits accruing to Participants under this Plan, (b) would
materially increase the number of shares of Common Stock which may be issued
under this Plan (except as specified in Paragraph 13), (c) would materially
modify the requirements as to eligibility for participation in this Plan, or
(d) is required to be approved by stockholders under the rules and regulations
of the New York Stock Exchange or applicable laws.
 
21.          CHANGE IN CONTROL AND CHANGE IN OWNERSHIP
 
                    (a)          Background.  All Participants shall be eligible
for the treatment afforded by this Paragraph 21 if there is a Change in
Ownership or if the Participant has a Separation from Service within two years
following a Change in Control as a result of an involuntary termination without
Cause or a termination on account of Good Reason. 
 
                    (b)          Vesting and Lapse of Restrictions.  If a
Participant is eligible for treatment under this Paragraph 21, (i) all of the
terms and conditions in effect on any unexercised Stock Options and any
restrictions on shares of Restricted Stock shall immediately lapse as of the
Acceleration Date; (ii) no other terms or conditions shall be imposed upon any
Stock Options or shares of Restricted Stock on or after such date, and in no
event shall any Stock Option or share of Restricted Stock be forfeited on or
after such date; (iii) all of his/her unexercised Stock Options and shares of
Restricted Stock shall automatically become one hundred percent (100%) vested
immediately upon such date; and (iv) all of his/her unexercised Stock Options
and shares of Restricted Stock shall be valued and cashed out on the basis of
the Change in Control Price.  Any Performance-Based Award will not be eligible
for the treatment afforded by this Paragraph 21, unless the Award Notice
provides otherwise.
 
                    (c)          Payment.  If a Participant is eligible for
treatment under this Paragraph 21, whether or not he/she is still employed by
the Company or a Subsidiary, he/she shall be paid, in a single lump-sum cash
payment, as soon as practicable but in no event later than 90 days after the
Acceleration Date (or, if sooner, March 15 of the calendar year following the
Acceleration Date), for all his/her outstanding Stock Options (including
incentive stock options) and shares of Restricted Stock.
 
                    (d)          Section 16 of Exchange Act.  Notwithstanding
anything contained in this Paragraph 21 to the contrary, any Participant who on
the Acceleration Date holds any Stock Options or shares of Restricted Stock that
have not been outstanding for a period of at least six months from their date of
award, and who on the Acceleration Date is required to report under Section 16
of the Exchange Act shall, not be paid for his/her Stock Options or Restricted
Stock until the first day next following the end of such six-month period.
 
                    (e)          Limitation on Change of Control
Payments.  Notwithstanding anything in this Paragraph 21 to the contrary, if
payments made or deemed made pursuant to this Paragraph 21 would result in the
Participant incurring an excise tax under Code Section 4999 (concerning Golden
Parachute Payments), the payments made or deemed made hereunder shall be reduced
to the extent necessary to avoid such excise tax but only if the reduction in
such payments is less than the amount of excise tax avoided by means of the
reduction.  The reduction in payments shall occur in the following
order:  (i) options with an exercise price above Fair Market Value that have a
positive value for purposes of Code Section 280G, (ii) pro rata among Awards
that constitute deferred compensation under Code Section 409A, and
(iii) finally, among the Awards that are not subject to Code
Section 409A.   Notwithstanding the preceding sentence, if a Participant is
subject to a separate agreement with the Company or a Subsidiary that expressly
addresses the potential application of Code Sections 280G or 4999 (including (1)
that “payments” under such agreement or otherwise will be reduced, (2) that the
Participant will have the discretion to determine which “payments” will be
reduced, (3) that such “payments” will not be reduced or (4) that such
“payments” will be “grossed up” for tax purposes), then this Paragraph 21(e)
shall not apply and any “payments” made or deemed made pursuant to this
Paragraph 21 to a Participant will be treated as “payments” arising under such
separate agreement provided, however, such separate agreement shall not modify
the time or form of any payment under this Paragraph 21 that constitutes
deferred compensation under Code Section 409A if such modification would cause
such payment to become subject to tax under Code Section 409A.
 
                    (f)          Miscellaneous.  Upon a Change in Control or a
Change in Ownership, (i) the provisions of Paragraphs 11, 15 and 17 hereof shall
become null and void and of no force and effect insofar as they apply to a
Participant who has been terminated under the conditions described in Paragraph
21(a) above; and (ii) no action, including, but not by way of limitation, the
amendment, suspension or termination of this Plan, shall be taken which would
affect the rights of any Participant or the operation of this Plan with respect
to any Stock Option or share of Restricted Stock to which the Participant may
have become entitled hereunder on or prior to the date of the Change in Control
or Change in Ownership or to which he/she may become entitled as a result of
such Change in Control or Change in Ownership.
 
                    (g)          Legal Fees.  The Company shall pay all legal
fees and related expenses incurred by a Participant in seeking to obtain or
enforce any payment, benefit or right he/she may be entitled to under this Plan
after a Change in Control or Change in Ownership; provided, however, the
Participant shall be required to repay any such amounts to the Company to the
extent a court of competent jurisdiction issues a final and non-appealable order
setting forth the determination that the position taken by the Participant was
frivolous or advanced in bad faith.
 
22.          NO RIGHT, TITLE OR INTEREST IN COMPANY ASSETS
 
          No Participant shall have any rights as a stockholder as a result of
participation in this Plan until the date of issuance of a stock certificate in
the Participant’s name and, in the case of Restricted Stock, such rights are
granted to the Participant under Paragraph 9(c) hereof. To the extent any person
acquires a right to receive payments from the Company under this Plan, such
rights shall be no greater than the rights of an unsecured creditor of the
Company.
 
23.           GOVERNING LAW
 
          This Plan, and all agreements hereunder, shall be construed in
accordance with and governed by the laws of the State of New York.
 
24.           COMPLIANCE WITH SECTION 409A
 
                    (a)          Awards Intended To Be Excluded From
Section 409A.  All Stock Options awarded hereunder are intended to be exempt
from the application of Code Section 409A either because the option is an
incentive stock option within the meaning of Code Section 422 or because the
option is a non-qualified stock option awarded with an exercise price at least
equal to Fair Market Value on the date of grant. The Restricted Stock Awards are
issued in compliance with Code Section 83 and are thereby exempt from Code
Section 409A. Any interpretations or administrative actions necessary to
implement the Plan shall be made to the extent practicable to preserve such
exemptions from Code Section 409A.
 
                    (b)          Non-excluded Awards Must Comply With
Section 409A.  This Plan and Award Notices shall be interpreted in accordance
with Section 409A of the Code and final Treasury Regulations issued thereunder.
Notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that any Award may be subject to Section 409A of the Code,
the Committee may adopt such amendments to the Plan and the applicable Award
Notice or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (1) exempt the Stock Award
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Stock Award, or (2) comply with the
requirements of Section 409A of the Code and Treasury Regulations thereunder so
as to avoid taxes and interest under Section 409A(a)(1) of the Code.
 
                    (c)          Protection of the Company and
Others.  Notwithstanding the foregoing provisions of this Paragraph 24, neither
the Company, nor any officer or employee of the Company, nor any member of the
Committee shall have any liability to any Participant on account of an Award
hereunder being taxable under Code Section 409A regardless of whether such
person could have taken action to prevent such result and failed to do so.
 

 
 

--------------------------------------------------------------------------------

 
